EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 18, 21, and 24 are allowable because the prior of record does not disclose or reasonably suggest a voice controlled room automation system for controlling components that support a room of a plurality of rooms in a building comprising detecting that a person is in the room of the building, determining a particular category from a plurality of categories that the detected person belongs, enabling a plurality of commands, two or more of which are tailored to the particular category that the person belongs, each of the plurality of commands, when carried out, requests a different action to be performed by one or more components that support the room, receiving a voice command from the detected person after arriving in the room and while in the room, process the voice command using speech recognition, interpret the voice command to determine a corresponding command for controlling operation of one or more components that support the room, determining if the corresponding command is one of the one or more enabled commands tailored to the particular category that the person belongs to, carry out the corresponding command when the corresponding command is one of the one or more enabled commands, and not carry out the command when the corresponding command is not one of the one or more enabled commands, and (a) wherein detecting that the person is in the room includes detecting a reading of a key card that is associated with the person and wherein determining the particular category includes processing information read from the key card that is associated with the person, or (b) wherein the plurality of categories include two or more of a cleaning personnel category, a maintenance category, a security 
Generally, Applicants’ independent claims are allowable because there is no reasonable teaching in the prior art of record directed to alternative (a) of reading a key card to determine enabled voice commands or alternative (b) of voice commands that are enabled for categories of detected persons that include a cleaning personnel category, a maintenance personnel category, a security personnel category, or a manager category.  Granted, it is known in the prior art to read a key card to enable access to a room of a hotel and to determine a category of personnel that is enabled to access a room.  Specifically, Uemura et al. (European Patent Application 417,474 A1) teaches a key card for unlocking doors to a hotel room that includes unlocking levels for a management level, a guest level, and a maintenance level, where the management level includes an emergency card, a master card, and a maid card.  Still, enabling a key card with various levels of access to a hotel room does not clearly provide for detecting that a person is in the room from reading of the key card and enabling voice commands tailored to a particular category that the person belongs from reading of the key card.  That is, even if a category of person is determined to enable access to a hotel room for categories that include manager and maintenance as taught by Uemura et al., this reference does not fairly suggest enabling only voice commands that are tailored for particular categories that include a manager and maintenance or reading a key card to determine categories of enabled voice commands.  There are no voice commands in Uemura et al.  Mauch (U.S. Patent Publication 4,760,393) is similar, as teaching that a hotel may enable access to individual rooms for guests, management, and service and 
Applicants’ Specification, Page 1, Lines 14 to 15, states an objective of providing voice control for a room automation system.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 27, 2022